Exhibit 10.46

 
AMENDMENT, dated as of December 4, 2007, among ADVANCE STORES COMPANY,
INCORPORATED, a Virginia corporation (the “Borrower”), ADVANCE AUTO PARTS, INC.,
a Delaware corporation (“Holdings”), the LENDERS party hereto and JPMORGAN CHASE
BANK, N.A., as Administrative Agent (the “Administrative Agent”).
 
A.  Reference is made to the Credit Agreement dated as of October 5, 2006 (as
amended, supplemented or otherwise modified heretofore, the “Credit Agreement”)
among Holdings, the Borrower, the Lenders party thereto and the Administrative
Agent.  Capitalized terms used but not otherwise defined herein have the
meanings assigned to them in the Credit Agreement.
 
B.  Holdings and the Borrower have requested that the Required Lenders agree to
amend certain provisions of the Credit Agreement.  The parties hereto are
willing to agree to such amendment on the terms and subject to the conditions of
this Amendment.
 
Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1. Amendment to Section 1.01 of the Credit Agreement.  Section 1.01 of
the Credit Agreement is hereby amended by inserting the following new defined
term therein in the appropriate alphabetical order:
 
“Term Loan Credit Agreement” means the Term Loan Credit Agreement dated as of
December 4, 2007 among Holdings, the Borrower, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent.
 
SECTION 2. Amendment to Section 6.03(c) of the Credit Agreement.  Section
6.03(c) of the Credit Agreement is hereby amended by deleting the second
sentence thereof in its entirety and substituting in lieu thereof the following:
 
Holdings will not own or acquire any assets (other than shares of capital stock
of the Borrower, cash, promissory notes held pursuant to clause (g) of Section
6.04 and Permitted Investments) or incur any liabilities (other than liabilities
under the Loan Documents, liabilities under the “Loan Documents” as such term is
defined in the Term Loan Credit Agreement, liabilities imposed by law, including
tax liabilities, and other liabilities incidental to its existence and permitted
business and activities).
 
SECTION 3. Amendment to Section 6.06 of the Credit Agreement.  Section 6.06 of
the Credit Agreement is hereby amended by (a) deleting the word “and”
immediately preceding clause (v) of the proviso thereto and substituting in lieu
thereof a comma and (b) inserting at the end of such clause (v) (but before the
period) the following:
 
and (vi) the foregoing shall not apply to restrictions and conditions imposed by
the Term Loan Credit Agreement (as amended or extended from time
 
 
 
 

--------------------------------------------------------------------------------

 
2
 
 
to time), provided that such restrictions and conditions are not more
restrictive in any material respect than those set forth in this Agreement
 
SECTION 4. Representations and Warranties.  Holdings and the Borrower hereby
represent and warrant to each Lender and the Administrative Agent that, after
giving effect to this Amendment:
 
(a) the representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct on and as of the Amendment Effective Date (as
defined below), except for representations and warranties expressly made as of
an earlier date, which are true and correct as of such earlier date; and
 
(b) as of the Amendment Effective Date, no Default has occurred and is
continuing.
 
SECTION 5. Conditions to Effectiveness.  This Amendment shall become effective
as of the date of the satisfaction of the following conditions precedent (the
“Amendment Effective Date”):
 
(a) receipt by the Administrative Agent (or its counsel) of duly executed
counterparts hereof that, when taken together, bear the signatures of Holdings,
the Borrower and the Required Lenders;
 
(b) the Term Loan Credit Agreement (as defined in Section 1 hereof) shall have
become effective (or shall become effective simultaneously herewith); and
 
(c) receipt by the Administrative Agent (or its counsel) of all amounts due and
payable under the Credit Agreement (or otherwise pursuant to any agreement with
the Borrower) on or prior to the Amendment Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower under the Credit Agreement.
 
SECTION 6. Credit Agreement.  Except as specifically stated herein, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof.  This Amendment shall constitute a Loan Document.
 
SECTION 7.   Applicable Law.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 8. Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be an original but all of which, when taken
together, shall constitute but one instrument.  Delivery of an executed
counterpart of a signature page of this Amendment by electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Amendment.
 


 
 

--------------------------------------------------------------------------------

 
3
 
[SIGNATURES ON FOLLOWING PAGE]


 
 
 

--------------------------------------------------------------------------------

 
4

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.
 


 

 
ADVANCE AUTO PARTS, INC.,
 
by
         
Name:
   
Title:






 
ADVANCE STORES COMPANY, INCORPORATED,
 
by
         
Name:
   
Title:









 
 

--------------------------------------------------------------------------------

 
5







 
JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent,
 
by
         
Name:
   
Title:







 
 
 

--------------------------------------------------------------------------------

 
6



 

   
SIGNATURE PAGE TO AMENDMENT DATED AS OF THE DATE SET FORTH ABOVE, AMONG ADVANCE
STORES COMPANY, INCORPORATED, ADVANCE AUTO PARTS, INC., THE LENDERS PARTY HERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT.

 


 
 
Lender name:
 
 
by __________________________
 
 
     Name:
 
 
     Title:
